DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
“face pf the person” should be “face of the person”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020180052793 to Jeong et al., in view of US 20150154453 A1 to Wilf et al., KR100944801B1 to Lee et al., KR101676007B1 to Choi et al., and US2017080465A1 to Ding et al.
As to claim 6, Jeong discloses an air shower gate (See Jeong, Page 2, Technical Field, which teaches an air washing apparatus)
the air shower gate comprising: a frame (see Jeong, Figures 1-4, which show a frame structure)
at least one sensor configured to detect a person in the entrance opening, (See Jeong, Page 9, paragraphs 8-9, Figures 1-3, elements S1, S2, 140, 20, which describes a gate configured with a sensor to detect a person)
at least one controller configured to control an air shower operation of the air shower gate (See Jeong, Page 5, paragraph 5, Figure 1, which describes a controller to control the operation of the air modules)
the frame comprising a first vertical frame, a second vertical frame, and a top frame; 
the first vertical frame extending in a vertical direction
the second vertical frame extending in the vertical direction and being apart from the first vertical frame in a first horizontal direction
the top frame extending in the first horizontal direction and connected to the first and second vertical frames
the top frame extending between an indoor-side edge thereof and an outdoor-side edge thereof in a second horizontal direction perpendicular to the vertical direction and the first horizontal direction (See Jeong, Page 5, paragraph 2-3, Figures 1-4, elements S2, 110, which describes and shows that an air module is installed in an entrance space, leading indoors, where the top of the entrance can be thought of as the first frame, and the sides as the two vertical frames)
the top frame comprising an indoor-side air curtain outlet that extends in the first horizontal direction along the indoor-side edge thereof and is configured to generate an indoor- side air curtain that extends from the top frame to a floor in the vertical direction and also extends between the first and second vertical frames in the first horizontal direction (See Jeong, Page 8, paragraph 9, figure 1 and 5, elements 110, Air1 and Page 9, paragraph 3, which describes an air curtain for the entrance space that blows vertically downwards and is situated between the first and second vertical frames)
the top frame comprising an outdoor-side air curtain outlet that extends in the first horizontal direction along the outdoor-side edge thereof and is apart from the indoor-side air curtain in the second horizontal direction, (See Jeong, Page 5, paragraph 3, Figure 1, element 120 which describes an air shower which is analogous to an air curtain as it ejects air and extends between the two vertical frame at an interval apart from the first curtain situated along the entrance space)
wherein the outdoor-side air curtain outlet is configured to generate an outdoor-side air curtain that extends from the top frame to the floor in the vertical direction (See Jeong, Page 8, paragraph 9, which describes the air shower emitting air to face the lower vertical direction)
also extends between the first and second vertical frames in the first horizontal direction, and is apart from the indoor-side air curtain in the second horizontal direction (See Jeong, Figure 3, elements 110, 120, Air-1, and Air-2, which shows the air curtain and shower spaced apart from each other in the horizontal direction)
wherein, when the top frame generates both the indoor-side air curtain and the outdoor- side air curtain, the air shower gate is configured to create an isolated air shower space defined by the frame, the indoor-side air curtain, and the outdoor-side air curtain; (Figure 3, elements 110, 120, Air-1, and Air-2, show the air curtain and shower spaced apart so that there is an isolated space in the middle of the two)
in response to detecting a first person in the entrance opening, the air shower gate is configured: to generate the indoor-side air curtain and the outdoor-side air curtain to create the isolated air shower space separate from the indoor and outdoor spaces with the first person staying inside the isolated air shower space (See Jeong, Page 9, paragraph 6 and Page 9, paragraph 8 and Page 5, paragraph 5, Figure 1 and 6, which describe that the sensor can clearly sense when a person has entered or exited that gate and that the controller operates the air modules (which are spaced apart to create an isolated space) based on information from the sensor)
while maintaining the isolated air shower space separate from the indoor and outdoor spaces, to generate the top air shower blows (See Jeong, Page 8, paragraph 9, figure 1, Page 8, paragraph 9, and Figure 3, elements 110, 120, Air-1, and Air-2, which show that the air shower can emit air vertically downwards and a space between the air curtain and shower so that there is an isolated space in the middle of the two)
when generating the top air shower blows, based on the at least one sensor's detection of the first person, the controller is configured to selectively inactivate at least one of the plurality of top air shower outlets located in the central portion of the top frame (See Jeong, Page 9, paragraph 8 and Page 10, paragraph 2, Figure 1, elements 140, 150, 110, 120, 130 where Jeong describes that the sensor can clearly sense when a person has entered or exited the gate and that the controller operates the three air modules based on information from the sensor). 
Jeong fails to disclose that the first vertical frame comprises a plurality of first side outlets configured to generated first lateral blows directed toward the second vertical frame, wherein the plurality of first side outlets are arranged along the vertical direction such that at least one of the plurality of first side outlets is located higher than others of the plurality of first side outlets;
and that the second vertical frame comprises a plurality of second side outlets configured to generated second lateral blows directed toward the first vertical frame, wherein the plurality of second side outlets are arranged along the vertical direction such that at least one the plurality of second side outlets is located higher than others the plurality of second side outlets;
Lee teaches air blows situated laterally that are expelled from nozzles arranged on the vertical frame (See Lee, Pages 2-3, Lines 55-58, 122-128, Figures 1-3, elements 400, 310, 100, 240, which discloses a pillar like housing which contains a controller, sensor, valves, and nozzles to spray sterilizing fluid onto a user and Page 3, Lines 175-176, Figure 4, which shows that two pillars may be used at once to spray both sides of the body). 
 Jeong and Lee correspond to the claimed invention since both are within the field of using a structure that detects a human and disinfects them by the use of nozzles or sprays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air washing apparatus of Jeong with the lateral nozzles that produces sprays of Lee in order to control “the height of sterilizing liquid sprayed to an entrance of a user so as to prevent the user from feeling uncomfortable. It is necessary to spray an appropriate amount of sterilizing liquid to the body part appropriately but to spray the sterilizing liquid only to the entrants and to prevent the sterilizing liquid from being wasted.” (See Lee, Page 1, lines 47-50). 
Jeong fails to disclose that when generating the first lateral air shower blows, the controller is configured to selectively inactivate at least one of the plurality of first side air shower outlets to avoid generating a first lateral air blow that could be directed to the first person's head from the first vertical frame
when generating the second air shower blows, the controller is configured to selectively inactivate at least one of the plurality of second side air shower outlets to avoid generating a second lateral air blow that could be directed to the first person's head from the second vertical frame
However, Lee teaches that the controller receives information regarding a user from a human body and key measurement sensor and the opening or closing of the valves along the height of the housing (See Lee, Page 2, Lines 119-122, Figures 1-3, elements 400, 420, 310). According to information from the sensor and valves, certain nozzles are controlled to spray onto the user (see Lee page 3, lines 131-133, Figures 1-3, elements 240, 400, 420, 310). Additionally, Figure 6, shows the air shower apparatus in use and depicts the user’s face being avoided when entering the disinfection device (See Lee, Figure 6).
It would have been obvious to one of ordinary skill in the art to have modified the controller, sensor, and nozzles of Jeong with those of Lee in order to “provide a method of controlling a height of a sterilizing liquid sprayed to an entrance of a user so as to prevent the user from feeling uncomfortable” (See Lee, Page 1, lines 46-47), meaning that the user’s head would be avoided.
Jeong teaches that the top air shower blows are controlled based on whether the sensor detects a person, but fails to teach that the top air shower blows avoid generating a top air blow that could be directed to the first person's head from the top frame.  However, Lee teaches the issue of the discomfort brought onto the user by spraying disinfectant directly onto the face and head and the loss of effectivity of the blow when sprayed directly to the head (See Lee, Page 1, Lines 41-43).  Since Lee provides this motivation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modified the air washing apparatus of Jeong to avoid a top blow that could be directed to the head. As the air modules of Jeong are capable of being controlled by information from a sensor, it is reasonable that they could be controlled to avoid blowing air onto a person’s head. 
The combination of Jeong and Lee fails to disclose at least one sensor configured to detect a face of the person, a height of the person, and a shoulder level of the person
and at least one sensor's detection of the first person's shoulder level when generating the first and second lateral air shower blows.
However, Wilf teaches a body scanning system with a head detection module that is capable of further detecting one’s shoulder height and face by implementing known mathematical techniques (See Wilf, Paragraph [0103]). 
Both Jeong modified by Lee and Wilf disclose an apparatus that detects the human body. While Jeong modified by Lee discloses an apparatus that senses the presence and height of a human body, Wilf provides a method for sensing different parts of the body which can be used in different applications. In order to prevent the user from feeling uncomfortable and to avoid spraying the face and head (See Lee, Page 1, Lines 40-47), it would have been apparent to attempt to configure the sensors and controller of modified Jeong to more accurately sense the height and features of the user to blow air onto the user more precisely. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Jeong to possess the face, head, and shoulder detection capabilities of Wilf to see whether this provided an improvement in detecting a human body over the sensor identified by modified Jeong. This represents the use of a known technique to improve similar devices (methods or products) in that same way, which is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  
Jeong teaches an air curtain and shower but fails to explicitly disclose that the top frame further comprising a plurality of top outlets configured to generate top blows directed toward the floor, wherein the plurality of top outlets are arranged along the first horizontal direction such that at least one of the plurality of top outlets is located in a central portion of the top frame in the first horizontal direction.  However, Choi teaches a plurality of injection nozzles installed on the top horizonal frame/housing toward a direction in which a traveler passes through, which can be understood to be in the horizontal direction as shown in Figure 5. (See Choi, Detailed Description of Preferred Embodiments, Paragraph 2, Figure 5, element 240).  Modified Jeong and Choi both are adjacent to the claimed invention since both are in the same field of using a gate-like structure situated to disinfect a person entering the space by the use of nozzles which blast a fluid in order to remove foreign matter from the user. Choi’s use of individual nozzles on the vertical fame to eject a gas supports the fact that nozzles are suitable for removing matter from humans. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the air modules of Jeong to be composed of nozzles as taught by Choi (simple substitution of one known element for another, which is likely to be obvious when predictable results are achieved - MPEP § 2143, B.).
Jeong teaches an air inlet configured on the top horizontal frame but fails to disclose at least one of the first vertical frame and the second vertical frame comprising at least one inlet configured to take air in.  However, Choi teaches an auxiliary line hole on one side of the vertical housing to connect an air compressor which functions to take air in to pump a chemical fluid through the nozzles. (See Choi, Summary of Invention, Paragraph 11, element 170, Figures 1 and 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical frame of Jeong to possess an air inlet as taught by Choi. Choi’s application of an air inlet on the side of a vertical frame indicates that this configuration is known in the art. As the claimed invention does not disclose a particular benefit to the location of the inlet being on the vertical frame, the mere rearrangement of parts is considered obvious and not novel (See MPEP § 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
Lastly, modified Jeong fails to disclose at least one of the plurality of first and second side air shower outlets is configured to generate at least part of the first and second lateral air shower blows in a direction inclined to the floor from the first and second horizontal directions which would avoid lifting of a skirt in case the first person wears the skirt.  
However, Ding teaches air supply ports which are hinged such that the angle of inclination of the port is made adjustable (See Ding, Paragraph [0023], Figure 1, element 22), and in one embodiment they are inclined to point downwards (See Ding, [0035], Fig.1, ref. # 22). Since the airflow is directed downwards, it is inherent or reasonably expected that said airflow would not lift a skirt.
Modified Jeong and Ding both teach structures for sterilizing a human using air blasts or blows. It would have been obvious to one of ordinary skill in the art to alter the nozzles of modified Jeong to point downwards. Ding’s use of air ports that are capable of different inclination angles, particularly a downwards angle, exhibits the fact that the feature is well known in the art. This would represent the combination of familiar elements, which is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).    
Please note that the language “installed in a building”,
 “installed between an indoor space of the building and an outdoor space to provide an entrance opening for people to pass therethrough for entering the indoor space of the building from the outdoor space”, relates to the intended use of the invention and imparts no patentability to the claims. 
As to claim 7, Jeong teaches a method of air showering, the method comprising: providing an air shower gate that provides an entrance opening of a building for people to pass therethrough to enter an indoor space of the building from an outdoor space; (See Jeong, Page 4, Description of Embodiments, paragraphs 3-5, which teaches that the air washing apparatus is installed in an entrance space leading from an outdoor to indoor space that people pass through)
detecting, by at least one sensor, a person in the entrance opening, (See Jeong, Page 9, paragraphs 8-9, Figures 1-3, elements S1, S2, 140, 20, which describes a gate configured with a sensor to detect a person)
controlling, by at least one controller, the air shower gate to provide an air shower operation for the person in response to at least one sensor's detection (See Jeong, Page 5, paragraph 5, Figure 1, and Page 10, paragraph 2, Figure 1, elements 140, 150, 110, 120, 130, which describes a controller to control the operation of the air modules in response to information from a sensor), 
wherein the air shower gate comprises: a frame installed between the indoor space of the building and the outdoor space,
the frame comprising a first vertical frame, a second vertical frame, and a top frame,
the first vertical frame extending in a vertical direction
the second vertical frame extending in the vertical direction and being apart from the first vertical frame in a first horizontal direction
the top frame extending in the first horizontal direction and connected to the first and second vertical frames
the top frame extending between an indoor-side edge thereof and an outdoor-side edge thereof in a second horizontal direction perpendicular to the vertical direction and the first horizontal direction (See Jeong, Page 5, paragraph 2-3, Figures 1-4, elements S2, 110, which describes and shows that an air module is installed in an entrance space, leading indoors, where the top of the entrance can be thought of as the first frame, and the sides as the two vertical frames)
the top frame comprising an indoor-side air curtain outlet that extends in the first horizontal direction along the indoor-side edge thereof and is configured to generate an indoor- side air curtain that extends from the top frame to a floor in the vertical direction and also extends between the first and second vertical frames in the first horizontal direction (See Jeong, Page 8, paragraph 9, figure 1 and 5, elements 110, Air1 and Page 9, paragraph 3, which describes an air curtain for the entrance space that blows vertically downwards and is situated between the first and second vertical frames)
the top frame comprising an outdoor-side air curtain outlet that extends in the first horizontal direction along the outdoor-side edge thereof and is apart from the indoor-side air curtain in the second horizontal direction, (See Jeong, Page 5, paragraph 3, Figure 1, element 120 which describes an air shower which is analogous to an air curtain as it ejects air and extends between the two vertical frame at an interval apart from the first curtain situated along the entrance space)
wherein the outdoor-side air curtain outlet is configured to generate an outdoor-side air curtain that extends from the top frame to the floor in the vertical direction (See Jeong, Page 8, paragraph 9, which describes the air shower emitting air to face the lower vertical direction)
also extends between the first and second vertical frames in the first horizontal direction, and is apart from the indoor-side air curtain in the second horizontal direction (See Jeong, Figure 3, elements 110, 120, Air-1, and Air-2, which shows the air curtain and shower spaced apart from each other in the horizontal direction)
wherein, when the top frame generates both the indoor-side air curtain and the outdoor- side air curtain, the air shower gate is configured to create an isolated air shower space defined by the frame, the indoor-side air curtain, and the outdoor-side air curtain; (Figure 3, elements 110, 120, Air-1, and Air-2, show the air curtain and shower spaced apart so that there is an isolated space in the middle of the two)
in response to detecting the person in the entrance opening, generating the indoor-side air curtain and the outdoor-side air curtain to create the isolated air shower space separate from the indoor and outdoor spaces with the first person staying inside the isolated air shower space (See Jeong, Page 9, paragraph 6 and Page 9, paragraph 8 and Page 5, paragraph 5, Figure 1 and 6, which describe that the sensor can clearly sense when a person has entered or exited that gate and that the controller operates the air modules (which are spaced apart to create an isolated space) based on information from the sensor)
while maintaining the isolated air shower space separate from the indoor and outdoor spaces, generating the top air shower blows (See Jeong, Page 8, paragraph 9, figure 1, Page 8, paragraph 9, and Figure 3, elements 110, 120, Air-1, and Air-2, which show that the air shower can emit air vertically downwards and a space between the air curtain and shower so that there is an isolated space in the middle of the two)
when generating the top air shower blows, based on the at least one sensor's detection of the first person, the controller is configured to selectively inactivate at least one of the plurality of top air shower outlets located in the central portion of the top frame (See Jeong, Page 9, paragraph 8 and Page 10, paragraph 2, Figure 1, elements 140, 150, 110, 120, 130) Jeong describes that the sensor can clearly sense when a person has entered or exited the gate and that the controller operates the three air modules based on information from the sensor. Therefore, the sensors and controllers are capable of inactivating one of the air modules upon the detection of the top of a person’s head as well, although not explicitly cited.
Jeong fails to disclose the first lateral air shower blows and the second lateral air shower blows into the isolated air shower space to dust the first person's body
the first vertical frame comprising a plurality of first side outlets configured to generated first lateral blows directed toward the second vertical frame, wherein the plurality of first side outlets are arranged along the vertical direction such that at least one of the plurality of first side outlets is located higher than others of the plurality of first side outlets;
the second vertical frame comprising a plurality of second side outlets configured to generated second lateral blows directed toward the first vertical frame, wherein the plurality of second side outlets are arranged along the vertical direction such that at least one the plurality of second side outlets is located higher than others the plurality of second side outlets;
Lee teaches air blows situated laterally that are expelled from nozzles arranged on the vertical frame (See Lee, Pages 2-3, Lines 55-58, 122-128, Figures 1-3, elements 400, 310, 100, 240, which discloses a pillar like housing which contains a controller, sensor, valves, and nozzles to spray sterilizing fluid onto a user and Page 3, Lines 175-176, Figure 4, which shows that two pillars may be used at once to spray both sides of the body). 
 Jeong and Lee correspond to the claimed invention since both are within the field of using a structure that detects a human and disinfects them by the use of nozzles or sprays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air washing apparatus of Jeong with the lateral blast producing nozzles of Lee in order to control “the height of sterilizing liquid sprayed to an entrance of a user so as to prevent the user from feeling uncomfortable. It is necessary to spray an appropriate amount of sterilizing liquid to the body part appropriately but to spray the sterilizing liquid only to the entrants and to prevent the sterilizing liquid from being wasted.” (See Lee, Page 1, lines 47-50). 
Jeong fails to disclose that when generating the first lateral air shower blows, the controller is configured to selectively inactivate at least one of the plurality of first side air shower outlets to avoid generating a first lateral air blow that could be directed to the first person's head from the first vertical frame
when generating the second air shower blows, the controller is configured to selectively inactivate at least one of the plurality of second side air shower outlets to avoid generating a second lateral air blow that could be directed to the first person's head from the second vertical frame
However, Lee teaches that the controller receives information regarding a user from a human body and key measurement sensor and the opening or closing of the valves for the nozzles are controlled by the information received. Additionally, Figure 6, shows the air shower apparatus in use and depicts the user’s face being avoided when entering the disinfection device. (See Lee, Page 2, Lines 119-122, Figures 1-3, elements 400, 420, 310 and Figure 6)
It would have been obvious to one of ordinary skill in the art to have modified the controller, sensor, and nozzles of Jeong with those of Lee in order to “provide a method of controlling a height of a sterilizing liquid sprayed to an entrance of a user so as to prevent the user from feeling uncomfortable” (See Lee, Page 1, lines 46-47).
Jeong teaches that the top air shower blows are controlled based on whether the sensor detects a person, but fails to teach that the top air shower blows avoid generating a top air blow that could be directed to the first person's head from the top frame. However, Lee teaches the issue of the discomfort brought onto the user by spraying disinfectant directly onto the face and head and the loss of effectivity of the blow when sprayed directly to the head (See Lee, Page 1, Lines 41-43). Since Lee provides this motivation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modified the air washing apparatus of Jeong to avoid a top blow that could be directed to the head. As the air modules of Jeong are capable of being controlled by information from a sensor, it is reasonable that they could be controlled to avoid blowing air onto a person’s head. 
The combination of Jeong and Lee fails to disclose at least one sensor configured to detect a face of the person, a height of the person, and a shoulder level of the person.
And at least one sensor's detection of the first person's shoulder level when generating the first and second lateral air shower blows.
However, Wilf teaches a body scanning system with a head detection module that is capable of further detecting one’s shoulder height and face by implementing known mathematical techniques (See Wilf, Paragraph [0103]). 
Both Jeong modified by Lee and Wilf disclose an apparatus that detects the human body. While modified Jeong discloses an apparatus that senses the presence and height of a human body, Wilf provides a method for sensing different parts of the body which can be used in different applications. In order to prevent the user from feeling uncomfortable and to avoid spraying the face and head (See Lee, Page 1, Lines 40-47), it would have been apparent to attempt to configure the sensors and controller of modified Jeong to more accurately sense the height and features of the user to blow air onto the user more precisely. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Jeong to possess the face, head, and shoulder detection capabilities of Wilf to see whether this provided an improvement in detecting a human body over the sensor identified by modified Jeong. This represents the use of a known technique to improve similar devices (methods or products) in that same way, which is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Jeong teaches an air curtain and shower but fails to explicitly disclose that the top frame further comprising a plurality of top outlets configured to generate top blows directed toward the floor, wherein the plurality of top outlets are arranged along the first horizontal direction such that at least one of the plurality of top outlets is located in a central portion of the top frame in the first horizontal direction;
However, Choi teaches a plurality of injection nozzles installed on the top horizonal frame/housing toward a direction in which a traveler passes through, which can be understood to be in the horizontal direction as shown in Figure 5. (See Choi, Detailed Description of Preferred Embodiments, Paragraph 2, Figure 5, element 240) 
Modified Jeong and Choi both are adjacent to the claimed invention since both are in the same field of using a gate-like structure situated to disinfect a person entering the space by the use of nozzles which blast a fluid in order to remove foreign matter from the user. Choi’s use of individual nozzles on the vertical fame to eject a gas supports the fact that nozzles are suitable for removing matter from humans. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the air modules of Jeong to be composed of nozzles as taught by Choi (simple substitution of one known element for another, which is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).)
Jeong teaches an air inlet configured on the top horizontal frame but fails to disclose at least one of the first vertical frame and the second vertical frame comprising at least one inlet configured to take air in. 
However, Choi teaches an auxiliary line hole on one side of the vertical housing to connect an air compressor which functions to take air in to pump a chemical fluid through the nozzles. (See Choi, Summary of Invention, Paragraph 11, element 170, Figures 1 and 3)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical frame of Jeong to possess an air inlet as taught by Choi. Choi’s application of an air inlet on the side of a vertical frame indicates that this configuration is known in the art. As the claimed invention does not disclose a particular benefit to the location of the inlet being on the vertical frame, the mere rearrangement of parts is considered obvious and not novel. (See MPEP § 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
Lastly, modified Jeong fails to disclose wherein at least part of the first and second lateral air shower blows are generated in a direction inclined to the floor from the first and second horizontal directions which would avoid lifting of a skirt in case the first person wears the skirt.
However, Ding teaches air supply ports which are hinged such that the angle of inclination of the port is made adjustable (See Ding, Paragraph [0023], Figure 1, element 22), and in one embodiment they are inclined to point downwards (See Ding, [0035], Fig.1, ref. # 22).  It is reasonably expected that since the airflow may be directed downwards, it would not lift a skirt. 
Modified Jeong and Ding both teach structures for sterilizing a human using air blasts or blows. It would have been obvious to one of ordinary skill in the art to alter the nozzles of modified Jeong to point downwards. Ding’s use of air ports that are capable of different inclination angles, particularly a downwards angle, exhibits the fact that the feature is well known in the art. This would represent the combination of familiar elements, which is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY H YASHARPOUR/Examiner, Art Unit 4172                                                                                                                                                                                                        
/DOUGLAS LEE/Primary Examiner, Art Unit 1714